Case 5:18-cv-00346-EEF-MLH Document 24 Filed 03/08/21 Page 1 of 1 PageID #: 1509




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 JASMOND DANAE OSBORNE #604355                          CIVIL ACTION NO. 18-cv-346 SEC P

 VERSUS                                                 JUDGE FOOTE

 JASON KENT                                             MAGISTRATE JUDGE HORNSBY


                                           JUDGMENT

           For the reasons assigned in the Report and Recommendation of the Magistrate Judge

  previously filed herein, and having thoroughly reviewed the record, including the written

  objections filed, and concurring with the findings of the Magistrate Judge under the

  applicable law;

           It is ordered that Petitioner’s petition for writ of habeas corpus is denied.

           Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

  Courts requires the district court to issue or deny a certificate of appealability when it enters

  a final order adverse to the applicant. The court, after considering the record in this case

  and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

  because the applicant has not made a substantial showing of the denial of a constitutional

  right.
                                                                     8th
           THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day

         March
  of ___________________, 2021.

                                                    _________________________________
                                                          ELIZABETH E. FOOTE
                                                     UNITED STATES DISTRICT JUDGE
